Case 8:20-cv-00126-PX Document 1-1 Filed 01/16/20 Page 1of1

January $ , 2020

Bradley C. Mascho
Reg. #63551-037

P.O. Box 725
FCI Edgefield CAMP
Edgefield, SC 29824
Clerk
United States District Court
District of Maryland Th eee
6500 Cherrywood Lane, Suite 200 <r" ___\eveae _feseVaP
Greenbelt, Maryland 20770
_ JAN 1.6 2020
Re: United States v. Dawn J. Bennett, | ST ORaENERLT
Crim. No. PX-17-00472 OLORK US. DINTIOT OOUNT
DISTRICT OF MARWLAND
FORFEITURE CLAIM = .
To the Clerk:

Enclosed please find my Claim for proceeds of forfeiture proceedings related to Dawn
Bennett.

Thank you for your consideration.

Respectfully submitted,

B CMAsche
Bradley C. Mascho

Enclosure
